John Hancock Financial Services JOHN HANCOCK FUNDS III 601 Congress Street Boston, Massachusetts 02210 July 23, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC RE: John Hancock Funds III (the "Trust") on behalf of: John Hancock Global Shareholder Yield Fund (the “Fund”) File Nos. 333-125838; 811-21777 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on July 5, 2013 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-13-000870), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4326. Sincerely, /s/ Andrew D. Wilkins Andrew D. Wilkins Assistant Secretary
